Exhibit 10.2

 

 

INTELLECTUAL PROPERTY ASSIGNMENT AND LICENSE AGREEMENT

BY AND BETWEEN

CONOCOPHILLIPS

AND

PHILLIPS 66

DATED AS OF APRIL 26, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1    ARTICLE II SOFTWARE      6   
2.1    Existing Software Ownership      6    2.2    Allocation of Software
Ownership Within a Group      6    2.3    Software License Grants      6    2.4
   Furnishing of Software      7    2.5    Subsequent Derivative Works      7   
2.6    Confidentiality of Software      8    2.7    No Contravention of Existing
License Agreements      8    ARTICLE III PROPRIETARY INFORMATION      8    3.1
   Ownership of Existing Proprietary Information      8    3.2    Allocation of
Proprietary Information Within a Group      9    3.3    License Grants for
Proprietary Information      9    3.4    Confidentiality Obligations      10   
3.5    Limitations on Confidentiality Restrictions      10    3.6    Compelled
Production      10    3.7    Furnishing of Proprietary Information      11   
3.8    No Contravention of Existing License Agreements      11    ARTICLE IV
PATENTS      11    4.1    Ownership of Existing Patents      11    4.2   
License to Existing Patents      11    ARTICLE V TRADEMARKS      13    5.1   
Ownership of Trademarks      13    5.2    Allocation of Trademarks Within a
Group      13    5.3    No rights in Phillips 66 Group Trademarks      13    5.4
   License to ConocoPhillips Group Trademarks      13    5.5    Ownership of
Domains      14    5.6    License and Transfer-back of Certain Domain Names to
ConocoPhillips      14    5.7    FTC Matter Related to Certain Phillips 66 Group
Trademarks      14    ARTICLE VI IPR FUTURES AND ISSUES OF OWNERSHIP      14   
6.1    Ownership Unaffected by this Agreement      14    6.2    No Rights or
Licenses Granted      15    6.3    Issues as to Ownership      15    ARTICLE VII
ASSIGNMENT AND SUBLICENSES      15    7.1    Assignment Agreements      15   
7.2    Assignment of Phillips 66 IP Licenses      15    7.3    Assignment of
ConocoPhillips IP Licenses      16    7.4    Sublicense of Phillips 66 IP
Licenses      16   

 

i



--------------------------------------------------------------------------------

7.5    Sublicense of ConocoPhillips IP Licenses      16    7.6    Acquisition of
Subsidiary by Phillips 66      17    7.7    Failure of Assignment of Phillips 66
IP Licenses      17    7.8    Failure of Assignment of ConocoPhillips IP
Licenses      18    7.9    Order of Precedence      19    ARTICLE VIII
ASSIGNMENT/SUBLICENSING      19    8.1    Assignments      19    8.2   
Sublicense Rights      19    ARTICLE IX INFRINGEMENT      19    ARTICLE X NO
WARRANTIES OR REPRESENTATIONS      20    ARTICLE XI GOVERNING LAW; IP CLAIMS   
  20    11.1    Choice of Law      20    11.2    Intellectual Property Rights   
  20    11.3    Equitable Remedies      20    11.4    Bankruptcy      21   
ARTICLE XII NOTICE      21    ARTICLE XIII FURTHER DUE DILIGENCE      22   
ARTICLE XIV FEES AND EXPENSES      22    ARTICLE XV MISCELLANEOUS      22   
15.1    No Other Rights      22    15.2    No Enforcement Against Third Party   
  22    15.3    Further Assurances      22    15.4    Rules of Construction     
23    15.5    Amendments      23    15.6    No Waiver      24    15.7    Third
Party Beneficiaries      24    15.8    Force Majeure      24    15.9   
Counterparts      24    15.10    Severability      25    15.11    Entire
Agreement      25   

 

ii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY ASSIGNMENT AND LICENSE AGREEMENT

THIS INTELLECTUAL PROPERTY ASSIGNMENT AND LICENSE AGREEMENT made and entered
into effective as of April 26, 2012 (this “Agreement”), is by and between
ConocoPhillips, a Delaware corporation (“ConocoPhillips”), and Phillips 66, a
Delaware corporation and wholly-owned subsidiary of ConocoPhillips (“Phillips
66”) (the “Parties”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in Article I or in that
certain Separation and Distribution Agreement between ConocoPhillips and
Phillips 66 dated as of April 26, 2012 (the “Separation and Distribution
Agreement”).

R E C I T A L S

WHEREAS, the board of directors of ConocoPhillips (the “ConocoPhillips Board”)
has determined that it is in the best interests of ConocoPhillips and its
stockholders to create a new publicly traded company that shall operate the
Phillips 66 Business;

WHEREAS, Phillips 66 has been incorporated for this purpose and has not engaged
in activities except in preparation for its corporate reorganization and the
distribution of its stock;

WHEREAS, in furtherance of the foregoing, the ConocoPhillips Board has
determined that it is appropriate and desirable for ConocoPhillips and its
applicable Subsidiaries to transfer the Phillips 66 Assets, including the
Phillips 66 Intellectual Property, to Phillips 66 and its applicable
Subsidiaries, and for Phillips 66 and its applicable Subsidiaries to assume the
Phillips 66 Liabilities, in each case, as more fully described in the Separation
and Distribution Agreement, the Ancillary Agreements and the Associated
Agreements;

WHEREAS, Phillips 66 and its Subsidiaries desire to receive (and ConocoPhillips
is willing to grant to Phillips 66 and its Subsidiaries) certain rights under
Patents and non-Patent Intellectual Property retained and owned by
ConocoPhillips or its Subsidiaries on or after the Effective Date, and
ConocoPhillips and its Subsidiaries desire to receive (and Phillips 66 is
willing to grant to ConocoPhillips and its Subsidiaries) certain rights under
Patents and Non-Patent Intellectual Property Rights owned by Phillips 66 or its
Subsidiaries on or after the Effective Date.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

For the purpose of this Agreement, the following terms shall have the following
meanings:

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Ancillary Agreements” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Associated Agreements” shall mean the Copyright and Technology Assignment, the
Patent Assignment, the Trademark and Service Mark Assignment, and the Domain
Name Assignment.

“Authorized Persons” shall have the meaning set forth in Section 3.4.

“ConocoPhillips” shall have the meaning set forth in the preamble.

“ConocoPhillips Board” shall have the meaning set forth in the recitals.

“ConocoPhillips Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“ConocoPhillips Company” shall have the meaning set forth in the Separation and
Distribution Agreement.

“ConocoPhillips Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

“ConocoPhillips Group Proprietary Information” shall have the meaning set forth
in Section 3.1.1.

“ConocoPhillips Group Software” shall have the meaning set forth in
Section 2.1.1.

“ConocoPhillips Group Trademarks” shall have the meaning set forth in
Section 5.1.1.

“ConocoPhillips IP Licenses” shall mean all (a) licenses, permissions and
covenants granted by any Person, including Phillips 66 Group members, to
ConocoPhillips or any Subsidiary of ConocoPhillips to, in any way, exploit or
use Intellectual Property owned, controlled or otherwise licensable by such
Person, and the corresponding agreements by which such licenses, permissions or
covenants are granted, which are licenses, permissions or covenants to use or
exploit Software, Patents or Proprietary Information and that primarily relate
to, arise out of or result from the ConocoPhillips Business (such licenses,
permissions and covenants, and their corresponding agreements, being
collectively referred to as “Inbound ConocoPhillips IP Licenses”); and
(b) licenses, permissions and covenants granted by ConocoPhillips or any
Subsidiary of ConocoPhillips to any Person to, in any way, exploit or use
Intellectual Property owned, controlled or otherwise licensable by the
ConocoPhillips Group, and the corresponding agreements by which such licenses,
permissions or covenants are granted, which are licenses, permissions or
covenants to use or exploit Software, Patents or Proprietary Information and
that primarily relate to, arise out of or result from the ConocoPhillips
Business (such licenses, permissions and covenants, and their corresponding
agreements, being collectively referred to as “Outbound ConocoPhillips IP
Licenses”). Notwithstanding the foregoing, this Agreement shall not be deemed a
ConocoPhillips IP License.

 

2



--------------------------------------------------------------------------------

“Copyright and Technology Assignment” shall mean that certain Copyright and
Technology Assignment contemporaneously executed by ConocoPhillips Company and
Phillips 66 Company in the form attached hereto as Exhibit I.

“Copyrights” shall mean all copyrights and related rights and interests in
copyrights and related rights, moral rights, licenses and all other rights,
privileges and priorities relating to any works of authorship or any subject
matter protected by related rights, including all works of authorship under
Section 102 of Title 17 of the United States Code, under the copyright and
related rights laws of every country and jurisdiction throughout the world, now
or hereafter known, whether registered or unregistered, for their entire term of
protection, including all extensions, licenses, renewals or reversions thereof.

“Derivative Work” shall mean a work which is based upon one or more preexisting
works, and which is a derivative work, including any revision, modification,
translation, abridgment, condensation, expansion, collection, compilation, or
any other form in which such preexisting works may be recast, transformed, or
adapted, and which, if prepared without authorization by the owner of a
preexisting work, would constitute Copyright infringement.

“Distribution” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Existing ConocoPhillips Group Patents” shall have the meaning set forth in
Section 4.1.1.

“Existing Phillips 66 Group Patents” shall have the meaning set forth in
Section 4.1.2.

“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Group” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Inbound ConocoPhillips IP Licenses” shall have the meaning set forth in the
definition of ConocoPhillips IP Licenses.

“Inbound Phillips 66 IP Licenses” shall have the meaning set forth in the
definition of Phillips 66 IP Licenses.

“Intellectual Property” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Internal Contribution” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Internal Contribution Date” shall mean the date on which the Internal
Contribution is effected.

“IPR Futures” shall have the meaning set forth in Section 6.1.1.

 

3



--------------------------------------------------------------------------------

“Licensee” shall mean a Party receiving a license of any Intellectual Property
hereunder.

“Licensor” shall mean a Party licensing any Intellectual Property hereunder.

“Outbound ConocoPhillips IP Licenses” shall have the meaning set forth in the
definition of ConocoPhillips IP Licenses.

“Outbound Phillips 66 IP Licenses” shall have the meaning set forth in the
definition of Phillips 66 IP Licenses.

“Parties” shall have the meaning assigned to it in the preamble.

“Patent Assignment” shall mean that certain Patent Assignment contemporaneously
executed by ConocoPhillips Company and Phillips 66 Company, in the form attached
hereto as Exhibit II.

“Patents” shall mean patents and patent applications, all foreign counterparts,
continuations, divisions, reissues, reexaminations and renewals of such patents
and patent applications, all prosecution files and databases for such patents
and patent applications and all inventions created or first reduced to practice
as of the Distribution on which a patent later issues.

“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Phillips 66” shall have the meaning set forth in the preamble.

“Phillips 66 Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Phillips 66 Company” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Phillips 66 Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Phillips 66 Designee” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Phillips 66 Group Domains” shall have the meaning set forth in Section 5.5.1.

“Phillips 66 Group Proprietary Information” shall have the meaning set forth in
Section 3.1.2.

“Phillips 66 Group Software” shall have the meaning set forth in Section 2.1.2.

“Phillips 66 Group Trademarks” shall have the meaning set forth in
Section 5.1.2.

 

4



--------------------------------------------------------------------------------

“Phillips 66 IP Licenses” shall mean all (a) licenses, permissions and covenants
granted by any Person, including ConocoPhillips Group members, to Phillips 66 or
any Subsidiary of Phillips 66 to, in any way, exploit or use Intellectual
Property owned, controlled or otherwise licensable by such Person, and the
corresponding agreements by which such licenses, permissions or covenants are
granted, which are licenses, permissions or covenants to use or exploit
Software, Patents or Proprietary Information and that primarily relate to, arise
out of or result from the Phillips 66 Business (such licenses, permissions and
covenants, and their corresponding agreements, being collectively referred to as
“Inbound Phillips 66 IP Licenses”); and (b) licenses, permissions and covenants
granted by Phillips 66 or any Subsidiary of Phillips 66 to any Person to, in any
way, exploit or use Intellectual Property owned, controlled or otherwise
licensable by the Phillips 66 Group, and the corresponding agreements by which
such licenses, permissions or covenants are granted, which are licenses,
permissions or covenants to use or exploit Software, Patents or Proprietary
Information and that primarily relate to, arise out of or result from the
Phillips 66 Business (such licenses, permissions and covenants, and their
corresponding agreements, being collectively referred to as “Outbound Phillips
66 IP Licenses”). Notwithstanding the foregoing, this Agreement shall not be
deemed a Phillips 66 IP License.

“Proprietary Information” shall mean (i) business and technical information,
including ideas, data, knowledge, trade secrets, know-how and algorithms,
existing as of the Distribution, which is proprietary and/or that derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy and (ii) all physical
manifestations of the business and technical information described in the
preceding clause (i), including documents, specifications, designs, plans,
records, drawings and databases.

“Separation and Distribution Agreement” shall have the meaning set forth in the
preamble.

“Software” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Subsidiary” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Third Party” shall mean any Person other than a member of a Group.

“Trademark” shall mean any word, name, corporate name, trade name, domain name
(including, without limitation, IP addresses and ASNs), logo, design, mark,
trademark, service mark, symbol, device, trade dress, any common law marks,
trademark or service mark application or registration, or any other indicia of
origin or any combination thereof and all goodwill associated therewith.

“Trademark and Service Mark Assignment” shall mean that certain Trademark and
Service Mark Assignment contemporaneously executed by ConocoPhillips Company and
Phillips 66 Company in the form attached hereto as Exhibit III.

“Transaction Expenses” shall mean with respect to any Party, all out-of-pocket
expenses (including, without limitation, all fees and expenses of counsel,
accountants, investment bankers, experts, consultants or agents to such Party or
any of its Affiliates and including governmental

 

5



--------------------------------------------------------------------------------

transfer taxes, recording fees and other similar fees and impositions) incurred
by such Party or its Affiliates (or on such Party’s or Affiliate’s behalf) in
connection with or related to the authorization, preparation, negotiation,
execution or performance of this Agreement.

ARTICLE II

SOFTWARE

2.1 Existing Software Ownership

As between the Phillips 66 Group and the ConocoPhillips Group, any Software
existing as of the Internal Contribution Date that was:

2.1.1. created by or for or assigned, transferred, conveyed to, or otherwise
owned by ConocoPhillips or any other member of either Group that primarily
relates to, arises out of or results from the ConocoPhillips Business, shall be
owned by ConocoPhillips Company or, at ConocoPhillips’ discretion, a Subsidiary
of ConocoPhillips (“ConocoPhillips Group Software”);

2.1.2. created by or for or assigned, transferred, conveyed to, or otherwise
owned by ConocoPhillips or any other member of either Group that primarily
relates to, arises out of or results from the Phillips 66 Business shall be
owned by Phillips 66 Company or, at Phillips 66’s discretion, a Phillips 66
Designee (“Phillips 66 Group Software”); and

2.1.3. created by or for or assigned, transferred, conveyed to, or otherwise
owned by ConocoPhillips and that is not covered under Section 2.1.1 or
Section 2.1.2 shall be owned by ConocoPhillips Company or, at ConocoPhillips’
discretion, a Subsidiary of ConocoPhillips.

2.2 Allocation of Software Ownership Within a Group

Each Group may allocate ownership of Software owned by that Group to the
appropriate member or members within that Group.

2.3 Software License Grants

2.3.1. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Internal Contribution
Date, effective as of the Internal Contribution Date, ConocoPhillips hereby
grants, and agrees to cause each other ConocoPhillips Group member to grant, to
Phillips 66 Company a non-exclusive, fully paid-up, worldwide, perpetual,
non-sublicensable (except as provided in Section 8.2), non-assignable (except as
provided in Section 8.1), royalty-free and irrevocable license to, in the
conduct of the Phillips 66 Business, use, reproduce, distribute, display and
prepare Derivative Works based upon, any ConocoPhillips Group Software that is
used in the Phillips 66 Business as of the Internal Contribution Date.

 

6



--------------------------------------------------------------------------------

2.3.2. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Internal Contribution
Date, effective immediately following the Internal Contribution Date, Phillips
66 hereby grants, and agrees to cause each other Phillips 66 Group member to
grant to ConocoPhillips Company a non-exclusive, fully paid-up, worldwide,
perpetual, non-sublicensable (except as provided in Section 8.2), non-assignable
(except as provided in Section 8.1), royalty-free and irrevocable license to, in
the conduct of the ConocoPhillips Business, use, reproduce, distribute, display
and prepare Derivative Works based upon, any Phillips 66 Group Software that is
used in the ConocoPhillips Business as of the Internal Contribution Date.

2.3.3. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Internal Contribution
Date, effective as of the Internal Contribution Date, ConocoPhillips hereby
grants, and agrees to cause each other ConocoPhillips Group member to grant, to
Phillips 66 Company a non-exclusive, fully paid-up, worldwide, perpetual,
fully-sublicensable, fully-assignable, royalty-free and irrevocable license to
use, reproduce, distribute, display and prepare Derivative Works based upon any
Software described under Section 2.1.3. The license granted in this
Section 2.3.3 shall not be restricted to any field of use.

2.4 Furnishing of Software

Subject to reasonable confidentiality restrictions and Third Party rights, until
the date that is twelve (12) months after the Internal Contribution Date, a
Group may request a copy of Software licensed pursuant to Section 2.3, including
the source code, which Software such Group reasonably believes is required in
the conduct of its business, and the other Group shall provide a copy of such
Software; provided that, in each case, such Software exists in the same form in
which it existed as of the Internal Contribution Date. Following such
twelve-month period, for an additional two-year period, each Group shall use
reasonable efforts to supply a copy of such Software to the requesting Group.
Notwithstanding anything to the contrary herein, the Party in possession of the
licensed Software need only furnish a copy of such software in the form in which
it existed as of the Internal Contribution Date and in no event shall a Party be
required to furnish to the other Party any upgrades, updates, enhancements or
other modifications to the licensed Software.

2.5 Subsequent Derivative Works

After the Internal Contribution Date, a Group creating a Derivative Work of
Software licensed from another Group shall own all rights in and to the
particular modifications, additions or changes made to such Software by the
creating Group, subject to the Intellectual Property rights of the licensing
Group. No license is granted hereunder to such modifications, additions or
changes by the Group creating such a Derivative Work to the Group that owns the
Software on which such Derivative Work is based and the Group creating such a
Derivative Work shall not, by virtue of creating any Derivative Work, gain any
greater rights in and to such licensed Software than are expressly granted
pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

2.6 Confidentiality of Software

Each Group shall treat any source code for Software owned by the other Group as
Proprietary Information of the other Group and shall hold it in confidence in
accordance with the terms of Section 3.4.

2.7 No Contravention of Existing License Agreements

Nothing in this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement changes, alters, limits or expands any current rights that
any ConocoPhillips Group member or any Phillips 66 Group member may have been
granted as of the Internal Contribution Date by any Person to reproduce,
distribute, display or otherwise use Software. For purposes of clarity, the
Parties understand and agree that the purpose of the Software licenses granted
herein is to allow to continue after the Internal Contribution Date certain
incidental uses by one Group of the other Group’s Software which have taken
place in the Groups prior to the Internal Contribution Date and neither Group
shall seek to use any license to Software granted hereunder to exploit Software
in a manner that was not granted prior to the Internal Contribution Date.

ARTICLE III

PROPRIETARY INFORMATION

3.1 Ownership of Existing Proprietary Information

As between the Phillips 66 Group and the ConocoPhillips Group, any Proprietary
Information existing as of the Internal Contribution Date:

3.1.1. created or developed by or for or assigned, transferred, conveyed to, or
otherwise owned by ConocoPhillips Company or any other member of either Group
that primarily relates to, arises out of or results from the ConocoPhillips
Business, shall be owned by ConocoPhillips Company or, at ConocoPhillips’
discretion, a Subsidiary of ConocoPhillips. Proprietary Information owned by the
ConocoPhillips Company or another Subsidiary of ConocoPhillips pursuant to this
Section 3.1.1 is referred to as “ConocoPhillips Group Proprietary Information”
and includes, but is not limited to the Proprietary Information listed in
Schedule 3.1.1;

3.1.2. created or developed by or for or assigned, transferred, conveyed to, or
otherwise owned by ConocoPhillips Company or any other member of either Group
that primarily relates to, arises out of or results from the Phillips 66
Business, shall be owned by Phillips 66 Company or, at Phillips 66’s discretion,
a Phillips 66 Designee; Proprietary Information owned by Phillips 66 Company or
another Phillips 66 Designee pursuant to this Section 3.1.2 is referred to as
“Phillips 66 Group Proprietary Information” and includes, but is not limited to
the Proprietary Information listed in Schedule 3.1.2; and

 

8



--------------------------------------------------------------------------------

3.1.3. created or developed by or for or assigned, transferred, conveyed to, or
otherwise owned by ConocoPhillips Company, and that is not covered under
Section 3.1.1 or Section 3.1.2 shall be owned by ConocoPhillips Company or, at
ConocoPhillips’s discretion, a Subsidiary of ConocoPhillips.

3.2 Allocation of Proprietary Information Within a Group

Each Group may allocate ownership of Proprietary Information owned by that Group
to the appropriate member or members within that Group.

3.3 License Grants for Proprietary Information

3.3.1. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Internal Contribution
Date, effective as of the Internal Contribution Date, ConocoPhillips hereby
grants, and agrees to cause each other ConocoPhillips Group member to grant, to
Phillips 66 Company a non-exclusive, fully paid-up, worldwide, perpetual,
non-sublicensable (except as provided in Section 8.2), non-assignable (except as
provided in Section 8.1), royalty-free and irrevocable license to, in the
conduct of the Phillips 66 Business, use any ConocoPhillips Group Proprietary
Information that is used in the Phillips 66 Business as of the Internal
Contribution Date.

3.3.2. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Internal Contribution
Date, effective immediately following the Internal Contribution Date, Phillips
66 hereby grants, and agrees to cause each other Phillips 66 Group member to
grant, to ConocoPhillips Company a non-exclusive, fully paid-up, worldwide,
perpetual, non-sublicensable (except as provided in Section 8.2), non-assignable
(except as provided in Section 8.1), royalty-free and irrevocable license to, in
the conduct of the ConocoPhillips Business, use any Phillips 66 Group
Proprietary Information that is used in the ConocoPhillips Business as of the
Internal Contribution Date.

3.3.3. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Internal Contribution
Date, effective as of the Internal Contribution Date, ConocoPhillips hereby
grants, and agrees to cause each other ConocoPhillips Group member to grant, to
Phillips 66 Company an exclusive, fully paid-up, worldwide, perpetual,
fully-sublicensable, fully-assignable, royalty-free and irrevocable license to,
in the conduct of the Phillips 66 Business, use any Proprietary Information
described in Section 3.1.3 that is used in the ConocoPhillips Business as of the
Internal Contribution Date. In addition, subject to rights of Third Parties and
licenses in effect as of the Internal Contribution Date, effective as of the
Internal Contribution Date, ConocoPhillips hereby grants, and agrees to cause
each other ConocoPhillips Group member to grant, to Phillips 66 Company a
non-exclusive, fully paid-up,

 

9



--------------------------------------------------------------------------------

worldwide, perpetual, fully-sublicensable, fully-assignable, royalty-free and
irrevocable license to use any ConocoPhillips Group Proprietary Information
described in Section 3.1.3 in any field of use that does not fall within the
ConocoPhillips Business and the Phillips 66 Business.

3.4 Confidentiality Obligations

With respect to Proprietary Information owned by the other Group, each Group
shall:

3.4.1. restrict disclosure of such Proprietary Information to its employees,
contractors, Affiliates and advisors with a need to know (“Authorized Persons”)
and obligate such Authorized Persons to conduct themselves in accordance with
the obligations assumed herein, and

3.4.2. not disclose such Proprietary Information to any Third Party without the
prior written approval of such other Group.

3.5 Limitations on Confidentiality Restrictions

The restrictions concerning the use or disclosure of Proprietary Information
contained in Section 3.4 shall not apply to information:

3.5.1. lawfully received free of restriction from another source that was not
legally or contractually prohibited from distribution of such information;

3.5.2. after it has become generally available to the public without breach of
this Agreement;

3.5.3. independently developed or derived by the recipient without use of the
Proprietary Information; or

3.5.4. that the Group who owns such information agrees, in writing, may be used
or disclosed and then only to the extent of such agreement.

3.6 Compelled Production

The restrictions concerning the use or disclosure of Proprietary Information
contained in Section 3.4 shall not preclude a member of either Group, on the
good faith advice of counsel, from complying with applicable law or other demand
under lawful process, including a discovery request in a civil litigation or
from a governmental agency or official, if the member first gives the Group
owning the relevant Proprietary Information prompt notice of the required
disclosure and cooperates with the owning Group, at the owning Group’s sole
expense, in seeking reasonable protective arrangements with the party requiring
disclosure under applicable law or other demand under lawful process. In no
event shall such cooperation require any member of a Group to take any action
which, on the advice of its counsel, could result in the imposition of any
sanctions or other penalties against that member.

 

10



--------------------------------------------------------------------------------

3.7 Furnishing of Proprietary Information

Except as required by the terms of this Agreement, no member of any Group is
required to furnish any physical manifestations of any Proprietary Information
to any member of any other Group.

3.8 No Contravention of Existing License Agreements

Nothing in this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement changes, alters, limits or expands any current rights that
any ConocoPhillips Group member or any Phillips 66 Group member may have been
granted as of the Distribution by any Person to use Proprietary Information. For
purposes of clarity, the Parties understand and agree that the purpose of the
licenses to use Proprietary Information granted herein is to allow to continue
after the Internal Contribution Date certain incidental uses by one Group of the
other Group’s Proprietary Information which have taken place in the Groups prior
to the Internal Contribution Date and neither Group shall seek to use any
license to Proprietary Information granted hereunder to exploit Proprietary
Information in a manner that was not granted prior to the Internal Contribution
Date.

ARTICLE IV

PATENTS

4.1 Ownership of Existing Patents

As between the Phillips 66 Group and the ConocoPhillips Group, any Patents
existing as of the Internal Contribution Date that:

4.1.1. were invented or developed by or for or assigned, transferred, conveyed
to, or otherwise owned by the ConocoPhillips Group and are primarily related to
the ConocoPhillips Business, including but not limited to, those set forth on
Schedule 4.1.1 hereto, shall be owned by ConocoPhillips Company or, at
ConocoPhillips’ discretion, a Subsidiary of ConocoPhillips (“Existing
ConocoPhillips Group Patents” as further defined in Exhibit II);

4.1.2. were invented or developed by or for or assigned, transferred, conveyed
to, or otherwise invented or developed for the benefit of the Phillips 66 Group
and are primarily related to the Phillips 66 Business, including but not limited
to, those set forth on Schedule 4.1.2 hereto, shall be owned by Phillips 66
Company or, at Phillips 66’s discretion, a Phillips 66 Designee (“Existing
Phillips 66 Group Patents” as further defined in Exhibit II).

4.2 License to Existing Patents

4.2.1. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Distribution, effective
as of the Internal Contribution Date, ConocoPhillips hereby grants, and agrees
to cause

 

11



--------------------------------------------------------------------------------

each other ConocoPhillips Group member to grant, to Phillips 66 Company under
Existing ConocoPhillips Group Patents, including, for the purpose of
clarification, all counterparts, continuations, divisions, reissues,
reexaminations and renewals thereof, an exclusive, fully paid-up, worldwide,
perpetual, fully-sublicensable, fully-assignable, royalty-free and irrevocable
license to make, have made, use, have used, offer to sell, sell and import any
and all products and services in the conduct of the Phillips 66 Business, and
limited to the scope of the Phillips 66 Business as of the Internal Contribution
Date. For the purpose of clarification, ConocoPhillips reserves all rights, and
no license is granted herein to Phillips 66 Company under Existing
ConocoPhillips Group Patents to make, have made, use, offer to sell, sell and
import any and all products and services other than in the conduct of the
Phillips 66 Business as of the Internal Contribution Date.

4.2.2. Subject to the terms and conditions of this Agreement, and subject to
rights of Third Parties and licenses in effect as of the Internal Contribution
Date, effective immediately following the Internal Contribution Date, Phillips
66 hereby grants, and agrees to cause each other Phillips 66 Group member to
grant, to ConocoPhillips Company under Existing Phillips 66 Group Patents,
including, for the purpose of clarification, all counterparts, continuations,
divisions, reissues, reexaminations and renewals thereof, an exclusive, fully
paid-up, worldwide, perpetual, fully-sublicensable, fully-assignable,
royalty-free and irrevocable license to make, have made, use, have used, offer
to sell, sell and import any and all products and services in the conduct of the
ConocoPhillips Business, and limited to the scope of the ConocoPhillips Business
as of the Internal Contribution Date. For the purpose of clarification, Phillips
66 reserves all rights, and no license is granted herein to ConocoPhillips
Company under Existing Phillips 66 Group Patents to make, have made, use, offer
to sell, sell and import any and all products and services other than in the
conduct of the ConocoPhillips Business as of the Internal Contribution Date.

4.2.3. Should the owner of any Patent subject to the license grants in
Section 4.2.1 or 4.2.2 not wish to prepare, file, prosecute, maintain or issue
any patent application, or maintain a Patent issuing from any such patent
applications, in any particular country, the owning Party, in consideration for
the then fair market value of such Patent, shall grant the other Party any
necessary authority to file, prosecute, maintain or issue such patent
application, or maintain such Patent, in the name of non-owning Party and at its
sole expense.

 

12



--------------------------------------------------------------------------------

ARTICLE V

TRADEMARKS

5.1 Ownership of Trademarks

As between the Phillips 66 Group and the ConocoPhillips Group, any Trademarks
existing as of the Internal Contribution Date that:

5.1.1. were created or developed by or for or assigned, transferred, conveyed
to, or otherwise owned by the ConocoPhillips Group and primarily relate to,
arise out of or result from the ConocoPhillips Business, shall be owned by
ConocoPhillips Company or, at ConocoPhillips’ discretion, a Subsidiary of
ConocoPhillips. Trademarks owned by ConocoPhillips Company or another Subsidiary
of ConocoPhillips pursuant to this Section 5.1.1 are referred to as
“ConocoPhillips Group Trademarks” and are listed in Schedule 5.1.1; and

5.1.2. were created or developed by or for or assigned, transferred, conveyed
to, or otherwise owned by the Phillips 66 Group and primarily relate to, arise
out of or result from the Phillips 66 Business, shall be owned by Phillips 66
Company or, at Phillips 66’s discretion, a Phillips 66 Designee. Trademarks
owned by Phillips 66 Company or another Phillips 66 Designee pursuant to this
Section 5.1.2 are referred to as “Phillips 66 Group Trademarks” and are listed
in Schedule 5.1.2.

5.2 Allocation of Trademarks Within a Group

Each Group may allocate ownership of Trademarks owned by that Group to the
appropriate member within that Group.

5.3 No rights in Phillips 66 Group Trademarks

For the avoidance of doubt, and notwithstanding anything to the contrary herein,
in any Ancillary Agreement or in the Separation and Distribution Agreement, all
Trademarks other than the ConocoPhillips Group Trademarks shall be exclusively
owned by Phillips 66 Company or, at Phillips 66’s discretion, a Phillips 66
Designee. Nothing in this Agreement, the Separation and Distribution Agreement
or any Ancillary Agreement changes, alters, limits or expands any current rights
that any ConocoPhillips Group member or any Phillips 66 Group Member may have
been granted as of the Internal Contribution Date by any party to use
Trademarks.

5.4 License to ConocoPhillips Group Trademarks

Subject to the terms and conditions of this Agreement, and subject to rights of
Third Parties and licenses in effect as of the Internal Contribution Date,
effective as of the Internal Contribution Date, ConocoPhillips hereby grants,
and agrees to cause each other ConocoPhillips Group member to grant, to Phillips
66 Company under ConocoPhillips Group Trademarks that are used in the Phillips
66 Business as of the Internal Contribution Date, a nonexclusive, fully paid-up,
worldwide, non-sublicensable (except as provided in Section 8.2), non-assignable
(except as provided in Section 8.1), royalty-free license to use the
ConocoPhillips Group Trademarks in commerce in connection with the offer to
sell, sell and import of any and all products and services in the conduct of the
Phillips 66 Business. Phillips 66 Company shall acquire no ownership rights in
the ConocoPhillips Group Trademarks and all goodwill symbolized by and connected
with the use of the ConocoPhillips Group Trademarks by Phillips 66 Company shall
inure solely to the benefit of ConocoPhillips Company. The term of the license
granted in this Section 5.4 shall be thirty-six (36) months.

 

13



--------------------------------------------------------------------------------

5.5 Ownership of Domains

As between the Phillips 66 Group and the ConocoPhillips Group, any domain names
existing as of the Internal Contribution Date that:

5.5.1. were created or developed by or for or assigned, transferred, conveyed
to, or otherwise owned by the Phillips 66 Group and primarily relate to, arise
out of or result from the Phillips 66 Business, shall be owned by Phillips 66
Company or, at Phillips 66’s discretion, a Phillips 66 Designee, subject to the
temporary license and transfer of the domain names containing the trademark
CONOCOPHILLIPS. Domain names owned by Phillips 66 Company or another Phillips 66
Designee pursuant to this Section 5.5.1 are referred to as “Phillips 66 Group
Domains” and are listed in Schedule 5.5.1.

5.6 License and Transfer-back of Certain Domain Names to ConocoPhillips

Certain domain names identified in the Phillips 66 Group Domains schedule
contain the mark CONOCOPHILLIPS and shall be temporarily transferred and
licensed for Phillips 66 Company’s control and during which the trademark
license identified in Section 5.4 is active. Accordingly, ConocoPhillips grants
a license to Phillips 66 Company to control and use the domain names identified
in the Phillips 66 Group Domains schedule during the term in which the trademark
license in Section 5.4 remains active. Upon the expiration of the trademark
license in Section 5.4, all domain names in the Phillips 66 Group Domains
schedule containing the trademark CONOCOPHILLIPS shall be transferred back to
ConocoPhillips Company within one-hundred and twenty (120) days.

5.7 FTC Matter Related to Certain Phillips 66 Group Trademarks

Further to Section 5.3 and in accordance with the Decision and Order of In the
Matter of Conoco, Inc., a corporation, and Phillips Petroleum Company, a
corporation, Docket No. C-4058, February 7, 2003, as modified November 14, 2011,
Phillips 66 Company shall succeed to the consent decree obligations set forth in
the Order.

ARTICLE VI

IPR FUTURES AND ISSUES OF OWNERSHIP

6.1 Ownership Unaffected by this Agreement

6.1.1. All Software, Proprietary Information, Patents, and Trademarks
(a) created, developed or made, or, (b) other than by operation of this
Agreement, otherwise acquired or controlled, by a member of a Group after the
Internal Contribution Date (“IPR Futures”) shall be owned in accordance with
applicable law or agreement and such ownership is not covered or in any way
provided by this Agreement (other than Section 6.3 and Article VII below), the
Separation and

 

14



--------------------------------------------------------------------------------

Distribution Agreement or any Ancillary Agreement, except that (i) Patents
issuing on applications contained in the definition of Existing ConocoPhillips
Group Patents and all counterparts, continuations, divisions, reissues,
reexaminations and renewals of Existing ConocoPhillips Group Patents shall be
owned by ConocoPhillips Company or, at ConocoPhillips’ discretion, a Subsidiary
of ConocoPhillips and (ii) Patents issuing on applications contained in the
definition of Existing Phillips 66 Group Patents and all counterparts,
continuations, divisions, reissues, reexaminations and renewals of Existing
Phillips 66 Group Patents shall be owned by Phillips 66 Company or, at Phillips
66’s discretion, a Phillips 66 Designee.

6.2 No Rights or Licenses Granted

Other than as provided in the Patent Assignment, the Trademark and Service Mark
Assignment, or the Copyright and Technology Assignment, no rights or licenses
under any IPR Futures are granted pursuant to this Agreement, the Separation and
Distribution Agreement or any Ancillary Agreement.

6.3 Issues as to Ownership

In the event that an issue should arise under this Agreement as to the ownership
of, or license rights in, particular Software, Proprietary Information,
Copyrights, Patents, Trademarks or IPR Futures, the Parties shall discuss and
negotiate reasonably in good faith to resolve any such issue.

ARTICLE VII

ASSIGNMENT AND SUBLICENSES

7.1 Assignment Agreements

By the Patent Assignment, the Copyright and Technology Assignment, the Trademark
and Service Mark Assignment and the Domain Name Assignment, as of the Internal
Contribution Date, ConocoPhillips, on behalf of itself and each of its
Subsidiaries (including ConocoPhillips Company), assigns to Phillips 66 Company
any and all right, title and interest of ConocoPhillips and each of its
Subsidiaries (including ConocoPhillips Company) in, to and under the Existing
Phillips 66 Group Patents, Phillips 66 Group Trademarks, Phillips 66 Group
Software and Phillips 66 Group Proprietary Information.

7.2 Assignment of Phillips 66 IP Licenses

ConocoPhillips, on behalf of itself and each of its Subsidiaries (including
ConocoPhillips Company), does hereby assign, convey, transfer and deliver to
Phillips 66 Company, effective as of the Internal Contribution Date, all of
ConocoPhillips’ and each of its Subsidiaries’ entire right, title and interest,
to, in and under all Phillips 66 IP Licenses, in accordance with the terms of
such licenses and only to the extent ConocoPhillips or a Subsidiary of
ConocoPhillips has the right to do so (subject to its obligations in
Section 15.3.1), together with any and all rights and licenses granted to the
Phillips 66 Group

 

15



--------------------------------------------------------------------------------

pursuant to this Agreement. Immediately after the assignment to Phillips 66
Company set forth in this Section 7.2, ConocoPhillips and the other
ConocoPhillips Group members shall no longer retain any rights or licenses
granted to the Phillips 66 Group pursuant to this Agreement.

7.3 Assignment of ConocoPhillips IP Licenses

Phillips 66, on behalf of itself and each Phillips 66 Designee (including
Phillips 66 Company), does hereby assign, convey, transfer and deliver to
ConocoPhillips Company effective immediately following the Internal Contribution
Date, all of Phillips 66’s and each Phillips 66 Designee’s entire right, title
and interest, to, in and under all ConocoPhillips IP Licenses, in accordance
with the terms of such licenses and only to the extent Phillips 66 or a Phillips
66 Designee has the right to do so (subject to its obligations in
Section 15.3.1), together with any and all rights and licenses granted to the
ConocoPhillips Group pursuant to this Agreement. Immediately after the
assignment to ConocoPhillips Company set forth in this Section 7.3, Phillips 66
and the other Phillips 66 Group members shall no longer retain any rights or
licenses granted to the ConocoPhillips Group pursuant to this Agreement.

7.4 Sublicense of Phillips 66 IP Licenses

Effective immediately following the Internal Contribution Date and subject to
the terms and conditions of this Agreement, Phillips 66, on behalf of itself and
each Phillips 66 Designee (including Phillips 66 Company), hereby grants to
ConocoPhillips Company a non-exclusive, fully paid-up, worldwide, perpetual,
non-sublicensable (except as provided in Section 8.2), non-assignable (except as
provided in Section 8.1), royalty-free and irrevocable sublicense to use
Phillips 66 IP Licenses that were used in the ConocoPhillips Business as of the
Internal Contribution Date, in accordance with the terms set forth in such
license agreements and only to the extent that Phillips 66 or a Phillips 66
Designee has the right to do so (subject to its obligations in Section 15.3.2
herein).

7.5 Sublicense of ConocoPhillips IP Licenses

Effective as of the Internal Contribution Date and subject to the terms and
conditions of this Agreement, ConocoPhillips, on behalf of itself and each other
ConocoPhillips Group member, hereby grants to Phillips 66 Company a
non-exclusive, fully paid-up, worldwide, perpetual, non-sublicensable (except as
provided in Section 8.2), non-assignable (except as set forth as provided in
Section 8.1), royalty-free and irrevocable sublicense to use ConocoPhillips IP
Licenses that were used in the Phillips 66 Business as of the Internal
Contribution Date, in accordance with the terms set forth in such license
agreements and only to the extent ConocoPhillips or a member of the
ConocoPhillips Group has the right to do so (subject to its obligations in
Section 15.3.2 herein).

 

16



--------------------------------------------------------------------------------

7.6 Acquisition of Subsidiary by Phillips 66

The Parties recognize that one or more Subsidiaries of ConocoPhillips will no
longer be Subsidiaries of ConocoPhillips following the Internal Contribution
Date but will become Subsidiaries of Phillips 66. Such Subsidiaries shall not be
required to assign to Phillips 66 Company any Phillips 66 IP Licenses under
Section 7.2 or any other Intellectual Property allocated to the Phillips 66
Group pursuant to this Agreement because Phillips 66 Company will obtain control
of such Phillips 66 IP License or other Intellectual Property through equity
ownership of that Subsidiary. Accordingly, to the extent that Phillips 66
Company obtains as a Subsidiary a Subsidiary of ConocoPhillips Company, which
Subsidiary would, but for the operation of this Section 7.6, have assigned to
Phillips 66 its Phillips 66 IP Licenses by operation of Section 7.2 or other
Intellectual Property by operation of the Copyright and Technology Assignment,
the Patent Assignment or the Trademark and Service Mark Assignment, then the
assignment of such rights, and only such rights, shall not be deemed to have
been made by operation of the Copyright and Technology Assignment, the Patent
Assignment, the Trademark and Service Mark Assignment or Section 7.2. Otherwise,
the assignments of this Agreement are unaffected by this Section 7.6.

7.7 Failure of Assignment of Phillips 66 IP Licenses

In the event that a particular Phillips 66 IP License cannot be assigned by
ConocoPhillips or its Subsidiaries (including ConocoPhillips Company) to
Phillips 66 or a Phillips 66 Designee (including Phillips 66 Company) after
assistance has been fully rendered in accordance with the obligations set forth
in Section 15.3.1, then, with respect to such a Phillips 66 IP License that is

7.7.1. an Outbound Phillips 66 IP License, ConocoPhillips hereby irrevocably
appoints, and agrees to cause each of its Subsidiaries to irrevocably appoint,
Phillips 66 Company as ConocoPhillips’ and its Subsidiaries’ exclusive agent for
administering such Outbound Phillips 66 IP License and hereby irrevocably
assigns to Phillips 66 Company any and all right, title and interest in and to
all royalties and other payments to be paid to ConocoPhillips or any of its
Subsidiaries pursuant to such Outbound Phillips 66 IP License. ConocoPhillips
shall, on behalf of itself and each of its Subsidiaries, at any time without
charge to Phillips 66 Company, sign all papers, take all rightful oaths, and do
all acts which Phillips 66 Company believes to be necessary, desirable or
convenient to effect such appointment and assignment, including sending such
letters as Phillips 66 Company may request directing licensees under such
Outbound Phillips 66 IP Licenses to make payments to Phillips 66 Company.

7.7.2. an Inbound Phillips 66 IP License, ConocoPhillips shall exercise, and
agrees to cause each of its Subsidiaries to exercise, to the fullest extent
permitted by such Inbound Phillips 66 IP License, its rights for the maximum
benefit and protection of Phillips 66 Company, and ConocoPhillips, to the
fullest extent permitted without jeopardizing Phillips 66 Company’s license
rights under such Inbound Phillips 66 IP License, hereby irrevocably appoints,
and agrees to cause each of its Subsidiaries to irrevocably appoint, Phillips 66
Company as an agent for ConocoPhillips and its Subsidiaries under such Inbound
Phillips 66 IP License with full authority to act on behalf of ConocoPhillips
and its Subsidiaries to ensure that the Phillips 66 Group enjoys the maximum
benefit and protection of

 

17



--------------------------------------------------------------------------------

such Inbound Phillips 66 IP License. ConocoPhillips shall, on behalf of itself
and each of its Subsidiaries, at any time without charge to Phillips 66 Company,
sign all papers, take all rightful oaths, and do all acts which Phillips 66
Company believes to be necessary, desirable or convenient to effect such
appointment, including sending such letters as Phillips 66 Company may request
advising licensors of such appointment.

7.8 Failure of Assignment of ConocoPhillips IP Licenses

In the event that a particular ConocoPhillips IP License cannot be assigned by
Phillips 66 or a Phillips 66 Designee to ConocoPhillips Company after assistance
has been fully rendered in accordance with the obligations set forth in
Section 15.3.1, then, with respect to such a ConocoPhillips IP License that is

7.8.1. an Outbound ConocoPhillips IP License, Phillips 66 hereby irrevocably
appoints, and agrees to cause each of the Phillips 66 Designees to irrevocably
appoint, ConocoPhillips Company as Phillips 66 and its Subsidiaries’ exclusive
agent for administering such Outbound ConocoPhillips IP License and hereby
irrevocably assigns to ConocoPhillips Company any and all right, title and
interest in and to all royalties and other payments to be paid to Phillips 66
and its Subsidiaries pursuant to such Outbound ConocoPhillips IP License.
Phillips 66 shall, on behalf of itself and each of its Subsidiaries, at any time
without charge to ConocoPhillips Company, sign all papers, take all rightful
oaths, and do all acts which ConocoPhillips Company believes to be necessary,
desirable or convenient to effect such appointment and assignment, including
sending such letters as ConocoPhillips Company may request directing licensees
under such Outbound ConocoPhillips IP Licenses to make payments to
ConocoPhillips Company.

7.8.2. an Inbound ConocoPhillips IP License, Phillips 66 shall exercise, and
agrees to cause each of the Phillips 66 Designees to exercise, to the fullest
extent permitted by such Inbound ConocoPhillips IP License, its rights for the
maximum benefit and protection of ConocoPhillips Company, and Phillips 66, to
the fullest extent permitted without jeopardizing ConocoPhillips Company’s
license rights under such Inbound ConocoPhillips IP License, hereby irrevocably
appoints, and agrees to cause each of the Phillips 66 Designees to appoint,
ConocoPhillips Company as an agent for Phillips 66 and the Phillips 66 Designees
under such Inbound ConocoPhillips IP License with full authority to act on
behalf of Phillips 66 and the Phillips 66 Designees to ensure that the
ConocoPhillips Group enjoys the maximum benefit and protection of such Inbound
ConocoPhillips IP License. Phillips 66 shall, on behalf of itself and each of
its Subsidiaries, at any time without charge to ConocoPhillips Company, sign all
papers, take all rightful oaths, and do all acts which ConocoPhillips Company
believes to be necessary, desirable or convenient to effect such appointment,
including sending such letters as ConocoPhillips Company may request advising
licensors of such appointment.

 

18



--------------------------------------------------------------------------------

7.9 Order of Precedence

In the event of any inconsistency between the terms and conditions of this
Agreement and those of the Patent Assignment, the Copyright and Technology
Assignment, or the Trademark and the Service Mark Assignment, the order of
priority shall be first the Patent Assignment, the Copyright and Technology
Assignment, or the Trademark and Service Mark Assignment, as applicable, and
second this Agreement.

ARTICLE VIII

ASSIGNMENT/SUBLICENSING

8.1 Assignments

8.1.1. Except as expressly provided for elsewhere in this Agreement, neither
Party shall assign its rights or obligations under this Agreement without the
prior written consent of the other Party, unless such assignment is to a Person
who is or becomes an Affiliate of such Party. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the successors, legal
representatives and permitted assigns of each of the Parties.

8.1.2. Except as provided in Section 8.2 below and subject to the terms and
conditions of this Agreement and the Associated Agreements, as applicable, each
Party shall have the right to assign, transfer, convey, license or use in any
manner, any Intellectual Property, including Software, Proprietary Information,
Patents, and Trademarks, owned by such Party, whether as a result of
allocations, assignments or transfers set forth in or contemplated by this
Agreement, the Associated Agreements or otherwise.

8.2 Sublicense Rights

Neither Party shall sublicense any of the Intellectual Property rights licensed
to it pursuant to Sections 2.3.1, 2.3.2, 3.3.1, 3.3.2, 5.4, 7.4 or 7.5 hereof
without the prior written consent of the other Party, unless such sublicense is
to a Person who is or becomes an Affiliate of such Party; provided that, the
sublicense granted to such Person shall only be effective for so long as such
Person remains an Affiliate of such Party.

ARTICLE IX

INFRINGEMENT

ConocoPhillips and Phillips 66 agree to reasonably cooperate with each other,
and to cause their respective Subsidiaries to reasonably cooperate with each
other, in the protection and enforcement of the Intellectual Property licensed
to the other Party pursuant to this Agreement. Licensor may, in its sole
discretion, commence or prosecute and effect the disposition of any claims or
suits relative to the infringement, misappropriation and/or unlawful use of the
licensed Intellectual Property in its own name and may, with Licensee’s
permission, such permission not to be unreasonably withheld or delayed, join
Licensee as a party in the prosecution of such claims or suits. Licensee agrees
to reasonably cooperate with Licensor in connection with any

 

19



--------------------------------------------------------------------------------

such claims or suits and undertakes to furnish reasonable assistance to Licensor
in the conduct of all proceedings in regard thereto. Both Parties shall promptly
notify the other party in writing of any infringement, misappropriation or
illegal uses by others of the licensed Intellectual Property.

ARTICLE X

NO WARRANTIES OR REPRESENTATIONS

ALL SOFTWARE, PROPRIETARY INFORMATION, TRADEMARKS, AND PATENTS COVERED UNDER
THIS AGREEMENT ARE FURNISHED “AS IS,” WITHOUT ANY SUPPORT, ASSISTANCE,
MAINTENANCE OR WARRANTIES OF ANY KIND, WHATSOEVER. EACH GROUP ASSUMES TOTAL
RESPONSIBILITY AND RISK FOR ITS USE OF ANY SOFTWARE, PATENTS, TRADEMARKS, OR
PROPRIETARY INFORMATION COVERED BY THIS AGREEMENT. NEITHER GROUP MAKES, AND EACH
GROUP EXPRESSLY DISCLAIMS, ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND
WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, WARRANTIES OF TITLE OR NON-INFRINGEMENT, OR
ANY WARRANTY THAT SUCH SOFTWARE, PATENTS, TRADEMARKS, OR PROPRIETARY INFORMATION
IS “ERROR FREE.”

ARTICLE XI

GOVERNING LAW; IP CLAIMS

11.1 Choice of Law

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware without regard to its principles of
conflicts of law. Except as otherwise provided herein, ConocoPhillips and
Phillips 66, each on behalf of itself and the members of its respective Group,
hereby irrevocably submit to the exclusive jurisdiction of the United States
District Court for the Delaware, or absent subject matter jurisdiction in that
court, the state courts of the State of Delaware for all actions, suits or
proceedings arising in connection with this Agreement.

11.2 Intellectual Property Rights

Notwithstanding any provision in this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement, in no event shall any claims, disputes or
controversies between the Parties which potentially concern the validity,
enforceability, infringement or misappropriation of any Intellectual Property
rights, including any rights protectable under Intellectual Property law
anywhere throughout the world such as Patent, Copyright, trade secret and
Trademark law, be subject to resolution by arbitration.

11.3 Equitable Remedies

The Parties recognize that money damages alone may not be an adequate remedy for
any breach or threatened breach of any obligation hereunder involving
Intellectual Property rights or either Party exceeding the scope of its license
and rights hereunder. The Parties therefore agree that in addition to any other
remedies available hereunder, by law or otherwise, the non-breaching Party shall
be entitled to seek injunctive relief against any such continued action by the
other Parties.

 

20



--------------------------------------------------------------------------------

11.4 Bankruptcy

This Agreement constitutes a license of “intellectual property” within the
meaning of Section 365(n) of the United States Bankruptcy Code. If
Section 365(n) of the United States Bankruptcy Code (or any successor provision)
is applicable, and the trustee or debtor-in-possession has rejected this
Agreement and if the Licensee has elected pursuant to Section 365(n) to retain
its rights hereunder, then upon written request of Licensee, to the extent
Licensee is otherwise entitled hereunder, the trustee or debtor-in-possession
shall provide to Licensee any intellectual property (including embodiments
thereof) held or controlled by the trustee or debtor-in-possession.

ARTICLE XII

NOTICE

Unless otherwise provided in this Agreement, all notices, consents, approvals,
waivers and the like made hereunder shall be in written English addressed as
provided below, shall reference this Agreement and shall be sent by any of the
following methods: (a) certified mail, postage-prepaid, return-receipt
requested, (b) a delivery service which requires proof of delivery signed by the
recipient or (c) properly-transmitted facsimile followed by written confirmation
in accordance with methods (a), (b) or first-class U.S. mail. The date of notice
shall be deemed to be the date it was received (in the case of method (c) above,
the date of notice shall be deemed to be the date that the facsimile copy is
received). A Party may change its address for notice by written notice delivered
in accordance with this Article XII.

If to ConocoPhillips, to:

ConocoPhillips

600 North Dairy Ashford Street

Houston, Texas 77079

Attention: General Counsel

If to Phillips 66, to:

Phillips 66

600 North Dairy Ashford Street

Houston, Texas 77079

Attention: General Counsel

 

21



--------------------------------------------------------------------------------

ARTICLE XIII

FURTHER DUE DILIGENCE

ConocoPhillips and Phillips 66 acknowledge that following the execution of this
Agreement and prior to the Distribution, ConocoPhillips and Phillips 66 will be
conducting further due diligence into the Patents, and other Intellectual
Property owned by the Groups. ConocoPhillips and Phillips 66 agree to work in
good faith to ensure that the Intellectual Property covered by this Agreement
has been properly allocated, assigned and licensed to each Group according to
principles set forth in this Agreement.

ARTICLE XIV

FEES AND EXPENSES

All Transaction Expenses incurred by either of the Parties or its Affiliates
shall be paid by the Party incurring the Transaction Expense. However, all
out-of-pocket expenses incurred by a Party related to the filing, prosecution,
registration, maintenance or recordation of Intellectual Property rights
assigned to a Party by this Agreement shall be paid by the Party to which such
rights are assigned by this Agreement.

ARTICLE XV

MISCELLANEOUS

15.1 No Other Rights

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR THE ASSOCIATED AGREEMENTS, NO
OTHER RIGHTS OR LICENSES ARE GRANTED.

15.2 No Enforcement Against Third Party

Notwithstanding any provision of this Agreement or the Associated Agreements, in
no event shall any member of any Group be required to enforce or otherwise
assert against any Person any Intellectual Property rights.

15.3 Further Assurances

Each Party covenants to execute upon request any further documents reasonably
necessary to effect the express terms and conditions of this Agreement,
including such documents as are reasonably necessary to vest title in
Intellectual Property rights as provided in this Agreement. All expenses
incurred in connection with such actions shall be paid in accordance with
Article XIV.

15.3.1. Assistance with Assignment. ConocoPhillips, on behalf of itself and each
other ConocoPhillips Group member, and Phillips 66, on behalf of itself and each
other Phillips 66 Group member, shall, at any time without charge to the other
Party, sign all papers, take all rightful oaths, and do all acts which the other
Party believes are necessary, desirable or convenient to assign, convey,
transfer and deliver to such other Party any licenses to be assigned pursuant to
Section 7.2 or 7.3, and to record such assignments with the appropriate
Governmental Authorities, including without limitation, using reasonable efforts
to seek consent of any party to any such license for the assignment of the same
to the other Party. It is understood and agreed that neither Party shall be
required to undertake

 

22



--------------------------------------------------------------------------------

extraordinary or unreasonable measures to obtain any necessary consent,
including making any expenditures or accepting any material changes in the terms
of any license agreement for which consent is sought.

15.3.2. Assistance with Sublicense. ConocoPhillips, on behalf of itself and each
other ConocoPhillips Group member, and Phillips 66, on behalf of itself and each
other Phillips 66 Group member, shall at any time without charge to the other
Party, sign all papers, take all rightful oaths, and do all acts which the other
Party believes is necessary, desirable or convenient to sublicense to such other
Party any licenses to be sublicensed pursuant to Section 7.4. or 7.5, including
without limitation, using reasonable efforts to seek consent of any party to any
such license for the sublicense of the same to such other Party. It is
understood and agreed that neither Party shall be required to undertake
extraordinary or unreasonable measures to obtain any necessary consent,
including making any expenditures or accepting any material changes in the terms
of any license agreement for which consent is sought.

15.4 Rules of Construction

As used in this Agreement, (i) neutral pronouns and any derivations thereof
shall be deemed to include the feminine and masculine and all terms used in the
singular shall be deemed to include the plural and vice versa, as the context
may require; (ii) the words “hereof,” “herein,” “hereunder” and other words of
similar import refer to this Agreement as a whole, including all exhibits and
schedules as the same may be amended or supplemented from time to time, and not
to any subdivision of this Agreement; (iii) the word “including” or any
variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it; (iv) descriptive headings and
titles used in this Agreement are inserted for convenience of reference only and
do not constitute a part of and shall not be utilized in interpreting this
Agreement; (v) the words “Party” and “Parties” refer, respectively, to each or
both parties to this Agreement (vi) reference to a work of authorship or
information as being created or developed by a Party means that the work of
authorship or information is created or developed by employees of that Party or
by such other individuals, such as contractors, who have a duty to assign
ownership in such work of authorship or information to such Party. This
Agreement shall be fairly interpreted in accordance with its terms and without
any strict construction in favor of or against either Party.

15.5 Amendments

This Agreement may not be amended, changed, supplemented, waived or otherwise
modified except by an instrument in writing signed by the Parties.

 

23



--------------------------------------------------------------------------------

15.6 No Waiver

The failure of either Party to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by the other Party with its obligations
hereunder, and any custom or practice of the Parties at variance with the terms
hereof, shall not constitute a waiver by such Party of its right to exercise any
such or other right, power or remedy or to demand such compliance.

15.7 Third Party Beneficiaries

The provisions of this Agreement and each Ancillary Agreement are solely for the
benefit of the Parties and are not intended to confer upon any Person except the
Parties any rights or remedies hereunder and there are no third party
beneficiaries of this Agreement or any Ancillary Agreement and neither this
Agreement nor any Ancillary Agreement shall provide any third person with any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement or any Ancillary
Agreement. No Party hereto shall have any right, remedy or claim with respect to
any provision of this Agreement or any Ancillary Agreement to the extent such
provision relates solely to the other Party hereto or the members of such other
Party’s respective Groups. No Party shall be required to deliver any notice
under this Agreement or under any Ancillary Agreement to any other Party with
respect to any matter in which such other Party has no right, remedy or claim.

15.8 Force Majeure

No Party shall be deemed in default of this Agreement or any Ancillary Agreement
during the period of extension referred to in the next sentence to the extent
that any delay or failure in the performance of its obligations under this
Agreement or any Ancillary Agreement results from any cause beyond its
reasonable control and without its fault or negligence, such as acts of God,
criminal or terrorist acts, acts of civil or military authority, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
unusually severe weather conditions, labor problems or unavailability of parts,
or, in the case of computer systems, any failure in electrical or air
conditioning equipment. In the event of any such excused delay, the time for
performance shall be extended for a period equal to the time lost by reason of
the delay, but in no event shall such period of extension exceed forty-five
(45) days.

15.9 Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies each signed
by less than all, but together signed by all, the Parties.

 

24



--------------------------------------------------------------------------------

15.10 Severability

The provisions of this Agreement are severable, and in the event that any one or
more provisions, or any portion thereof, are deemed illegal or unenforceable,
the remaining provisions or portions thereof, as the case may be, shall remain
in full force and effect unless the deletion of such provision or portion
thereof shall cause this Agreement to become materially adverse to either Party,
in which event the Parties shall use commercially reasonable efforts to arrive
at an accommodation that best preserves for the Parties the benefits and
obligations of the offending provision or portion thereof.

15.11 Entire Agreement

This Agreement together with the Associated Agreements set forth the entire
agreement and understanding between the Parties as to the subject matter hereof
and thereof and merge all prior discussions between them. Neither of the Parties
shall be bound by any warranties, understandings or representations with respect
to such subject matter other than as expressly provided herein, in prior written
agreements, or in a writing executed with or subsequent to the execution of this
Agreement by an authorized representative of the Party to be bound thereby.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on their behalf by one of their duly authorized representatives as of the date
first written above.

 

CONOCOPHILLIPS By:  

/s/ Ryan M. Lance

Name:   Ryan M. Lance Title:   Chairman and Chief Executive Officer PHILLIPS 66
By:  

/s/ Greg C. Garland

Name:   Greg C. Garland Title:  

Chairman, President and Chief

Executive Officer

 

26